Title: To Thomas Jefferson from Timothy Pickering, 3 February 1781
From: Pickering, Timothy
To: Jefferson, Thomas



Sir
Newburgh Feby. 3d. 1781.

I am this moment honoured with your Excellency’s letter of the 15th ulto. informing of the appointment of Major Claiborne to be deputy quarter master for the state of Virginia. This was unexpected, and I fear may produce some difficulty.
In consequence of your Excellency’s letter of November 21st, informing me of your having written to Major Forsythe, offering him the place of DQM for Virginia, and his own application to me for the appointment, I wrote to Major Forsythe, assuring him of my approbation. He was then at Philadelphia. The next day (Decr. 15th) I wrote also to your Excellency, expressing my satisfaction with your intentions respecting Major Forsythe. On the 25th of Decr. Colo. Pettit A.Q.M.G. wrote to me, informing of Major Forsythe’s having applied to him for money as D.Q.M. in consequence of your Excellency’s letter making him a tender of the office, of which he declared his acceptance. Colo. Pettit applied to the Treasury  Board accordingly, and furnished Major Forsythe with the forms of accounts &c. An extract from this letter is inclosed.
I supposed Major Forsythe was deputy commissary of purchases for Virginia at the time your Excellency tendered him the office of D.Q.M. but that you deemed him competent to both offices, seeing the supplying provisions depended almost solely on the state. If there be an incompatibility in the two offices, the appointment should doubtless rest with Major Claiborne; otherwise, I conceive, Major Forsythe has a just claim to it. I beg leave however to submit the matter to your Excellency’s decision. I have a regard for both the gentlemen; and hope the affair will be adjusted to their mutual satisfaction.
I was happy to hear from Genl. Greene that he had appointed a gentleman of Lieut. Colo. Carrington’s talents and industry deputy quarter master for the southern army: but Colo. Carrington has totally mistaken his authority in conceiving that he had a right to interfere in the appointment of a single officer of a state; and Major Claiborne can therefore derive no preference from such interference. The first page and the plan for the quarter master general’s department is decisive in this respect, and shews by whom such state appointments are to be made.
I exceedingly regret that this business has occasioned so much trouble to your Excellency; had it been in my power I would most gladly have prevented it: and I beg leave to thank your Excellency for the patient attention you have given to it.
I have the honour to be with the greatest respect, Sir, your most obedt. servt.,

Tim: Pickering QM

